Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention has been amended to reflect a more descriptive title based on the invention.  The objection is hereby withdrawn.

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Chen et al. (US 2018/0261621 A1) in view of Lin et al. (US 2019/0214402 A1).
Regarding independent claim 1: Chen teaches (e.g., Figs. 1A-13C) a semiconductor structure, comprising: 
a source line structure ([0014]-[0015]: 158/152) comprising a composite material ([0014]-[0015]: 158/152) formed in a trench ([0016]), the composite material comprising: 
an oxide portion ([0014]-[0015]: 152) and a metal portion ([0014]-[0015]: 158).
Chen does not expressly teach 
a barrier element
wherein the barrier element surrounds the metal portion and the oxide portion, the barrier element is electrically connected to the metal portion.
However, Lin teaches (e.g., Figs. 1A-1I) a semiconductor structure comprising a metal portion ([0054]: 132, e.g. tungsten) and an oxide portion ([0054]: 128 is an oxide portion),
Lin further teaches 
a barrier element ([0054]: 130),
wherein the barrier element ([0054]: 130) surrounds the metal portion ([0054]: 132, e.g. tungsten) and the oxide portion ([0054]: 128 is an oxide portion), the barrier element (130) is electrically connected to the metal portion ([0054]: the barrier element (130), e.g., titanium (Ti) is electrically connected to the metal portion 132).
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Chen, the barrier element 
In addition, using barrier layers to prevent metal diffusion and avoid short circuit is well-known in the art.
Furthermore, it would have been obvious because all the claimed elements (a barrier element, a metal portion, oxide, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 7: Chen and Lin teach the semiconductor structure according to claim 1, on which this claim depends,
further comprising a vertical channel structure (Chen: [0013]-[0014]: the channel structure including layer 122 is vertical). 
Regarding independent claim 11: Chen teaches (e.g., Figs. 1A-13C) a method for manufacturing a semiconductor structure, comprising: 

forming an oxide portion ([0014]-[0015], [0021] and [0025]: 152; 252) in the trench; and 
forming a metal portion ([0014]-[0015], [0021] and [0025]: 158) in the trench. 
Chen does not expressly teach
forming a barrier element between a sidewall of the trench and the composite material,
wherein the barrier element surrounds the metal portion and the oxide portion, the barrier element is electrically connected to the metal portion.
However, Lin teaches (e.g., Figs. 1A-1I) a method for manufacturing a semiconductor structure comprising forming a metal portion ([0054]: 132, e.g. tungsten) and an oxide portion ([0054]: 128 is an oxide portion),
Lin further teaches 
forming a barrier element ([0054]: 130),
wherein the barrier element ([0054]: 130) surrounds the metal portion ([0054]: 132, e.g. tungsten) and the oxide portion ([0054]: 128 is an oxide portion), the barrier element (130) is electrically connected to the metal portion ([0054]: the barrier element (130), e.g., titanium (Ti) is electrically connected to the metal portion 132).

In addition, using barrier layers to prevent metal diffusion and avoid short circuit is well-known in the art.
Furthermore, it would have been obvious because all the claimed elements (a barrier element, a metal portion, oxide, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.


Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0261621 A1) in view of Lin et al. (US 2019/0214402 A1) as applied above and further in view of Huo et al. (US 2017/0236836 A1).
Regarding claim 2: Chen and Lin teach the semiconductor structure according to claim 1, on which this claim depends,
wherein the metal portion (Chen: 158) has an upper surface and a bottom surface opposite to the upper surface (Chen: inherent for a metal portion), 
Chen as modified by Lin does not expressly teach that the upper surface has an area larger than an area which the bottom surface has.
Huo teaches (e.g., Figs. 1-10) a semiconductor structure, comprising: a source line structure ([0035] and [0038]: 6A/8) comprising a composite material formed in a trench ([0028], [0032] and [0040]: trenches formed), the composite material comprising: an oxide portion ([0032], [0035] and [0038]: 6A); and a metal portion ([0035] and [0038]: 8).
Huo further teaches that the metal portion has an upper surface that has an area larger than an area which the bottom surface has (Fig. 9, [0035] and [0038]: metal portion 8 has a wider shape on the upper surface).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Chen as modified by Lin, the metal portion including an upper surface having an area larger than an area which the bottom surface has, as taught by Huo, for the benefit of improving the metal filling process and avoid voids in the metal structure and thus improve device reliability. 
Regarding claim 3: Chen, Lin and Huo teach the semiconductor structure according to claim 2, on which this claim depends,
wherein the oxide portion is formed below the metal portion and directly contacts the metal portion at the bottom surface of the metal portion (Chen: [0014]-[0015]: the oxide portion 152 is formed below the metal portion 158 directly contacts the metal portion at the bottom surface of the metal portion 158). 
Regarding claim 4: Chen, Lin and Huo teach the semiconductor structure according to claim 2, on which this claim depends,
 wherein the metal portion tapers from the upper surface to the bottom surface (Huo: [0035] and [0038]: the metal portion 8 tapers from the upper surface to the bottom surface).
Regarding claim 12: Chen and Lin teaches method according to claim 11, on which this claim depends,
wherein in the step of forming the metal portion in the trench, the metal portion has an upper surface and a bottom surface opposite to the upper surface (Chen: Fig. 13B, [0014]-[0015], [0021] and [0025]: 158).
Chen as modified by Lin does not expressly teach that the upper surface has an area larger than an area which the bottom surface has.
Huo teaches (e.g., Figs. 1-10) a semiconductor structure, comprising: a source line structure ([0035] and [0038]: 6A/8) comprising a composite material formed in a trench ([0028], [0032] and [0040]: trenches formed), the composite material comprising: an oxide portion ([0032], [0035] and [0038]: 6A); and a metal portion ([0035] and [0038]: 8).

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Chen as modified by Lin, the metal portion including an upper surface having an area larger than an area which the bottom surface has, for the benefit of improving the metal filling process and avoid voids in the metal structure and thus improve device reliability. 
Regarding claim 13: Chen, Lin and Huo teach the method according to claim 12, on which this claim depends, further comprising: 
forming the metal portion (Chen: 158) on the oxide portion (Chen: 152), wherein the oxide portion directly contacts the metal portion at the bottom surface of the metal portion (Chen: Fig. 13B; the oxide portion 152 directly contacts the metal portion 158 at the bottom surface of the metal portion 158). 
Regarding claim 14: Chen and Lin teach method according to claim 11, on which this claim depends.
Chen as modified by Lin does not expressly teach that in the step of forming the metal portion in the trench, the metal portion tapers from an upper surface to a bottom surface. 
Huo teaches (e.g., Figs. 3A-10) a method comprising forming a metal portion (Fig. 9, [0035] and [0038]: a metal portion 8).

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Chen as modified by Lin the metal portion including an upper surface having an area larger than an area which the bottom surface has, as taught by Huo, for the benefit of improving the metal filling process and avoid voids in the metal structure and thus improve device reliability. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0261621 A1) in view of Lin et al. (US 2019/0214402 A1) as applied above and further in view of Hu (US 10,147,732 B1).
Regarding claim 5: Chen and Lin teach the semiconductor structure according to claim 1, on which this claim depends,
Chen as modified by Lin does not expressly teach that the metal portion has a thickness less than 2000 angstroms (A). 
Hu teaches (e.g., Figs. 5A-5B) a semiconductor structure comprising source line including a metal portion (Col. 7, Lines 55-67 and Col. 9, Line 3-22: #405),
a metal portion has a thickness less than 2000 angstroms (A) (Col. 8, Lines 1-25: thickness of 150 nm, which is 1500 angstroms is selected as an art recognized thickness and meets the claim requirement).

Applicant is reminded that a change in size or proportion does not make a device claim patentable, where all other device elements are disclosed by prior arts.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.IV
Regarding claim 6: Chen, Lin and Hu teach that claim limitation of the semiconductor structure according to claim 5, on which this claim depends,
wherein the thickness of the metal portion is between 1400 angstroms and 1600 angstroms.
wherein the thickness of the metal portion is between 1400 angstroms and 1600 angstroms (Hu: Col. 8, Lines 1-25: thickness of 150 nm, which is 1500 angstroms is selected as an art recognized thickness and meets the claim requirement).
	
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0261621 A1) in view of Lin et al. (US 2019/0214402 A1) as applied above and further in view Zhou et al. (US 10,283,513 B1).
Regarding claim 9: Chen and Lin teach the claim limitation of the semiconductor structure according to claim 1, on which this claim depends,
wherein the barrier comprises titanium (Ti) (Lin: [0010] and [0044]: titanium (Ti), titanium is an art recognized material used a suitable material for barrier layer)
Chen as modified by Lin does not expressly teach that the barrier element has a width between 30 angstroms and 60 angstroms (Zhou: Col. 22, Lines 22-41),
Zhou teaches (e.g., Figs. 9A-9B) a semiconductor device comprising a trench (Col. 22, Lines 23-41: #79), device further comprises a barrier element (Col. 21, Lines 17-32 and Col. 22, Lines 23-41: #46A) formed on a sidewall of the trench (Col. 22, Lines 23-41: #79).

Chen as modified by Lin and Zhou teaches an overlapping range of a width between 20 angstroms and 40 angstroms.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the width of the barrier of Chen as modified by Lin and Zhou, a width between 30 angstroms and 60 angstroms, so as to meet the desired electrical requirement of this specific device.
Regarding claim 18: Chen and Zhou teach method according to claim 11, on which this claim depends.
wherein the barrier element comprises titanium (Ti) (Lin: [0010] and [0044]: titanium (Ti), titanium is an art recognized material used a suitable material for barrier layer).
Chen as modified by Lin does not expressly teach that the barrier element has a width between 30 angstroms and 60 angstroms.
Zhou teaches (e.g., Figs. 9A-9B) a method of manufacturing a semiconductor device comprising  forming a trench (Col. 22, Lines 23-41: #79),  the method further 
Zhou further teaches that the barrier layer has a width between 30 angstroms and 60 angstroms (Zhou: Col. 22, Lines 22-41).
Chen as modified by Lin and Zhou teaches an overlapping range of a width between 20 angstroms and 40 angstroms.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the width of the barrier of Chen as modified by Lin and Zhou, a width between 30 angstroms and 60 angstroms, so as to meet the desired electrical requirement of this specific device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0261621 A1) in view of Lin et al. (US 2019/0214402 A1) as applied above and further in view of Liao et al. (US 2018/0294273 A1).
Regarding claim 10: Chen and Lin teach the claim limitation of the semiconductor structure according to claim 1, on which this claim depends,
Chen as modified by Lin does not expressly teach that the oxide portion comprises low-temperature oxide (LTO).

wherein the oxide portion comprises low-temperature oxide (LTO) ([0038] and [0050]: 128).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Huo, the oxide layer formed by low-temperature, for the benefit of reducing the thermal budget during the oxide portion formation and reducing degradation of adjacent structure.
The low-temperature oxide (LTO), refers to the method of forming the oxide.
Note that a "product claim" is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product claim", and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. See MPEP § 2113.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0261621 A1) in view of Lin et al. (US 2019/0214402 A1) as applied above and further in view of Hu (US 10,147,732 B1).
Regarding claim 15: Chen and Lin teach method according to claim 11, on which this claim depends.
Chen as modified by Lin does not expressly teach that the metal portion formed in the trench has a thickness less than 2000 angstroms.
Hu teaches (e.g., Figs. 5A-5B) a semiconductor structure comprising source line including a metal portion (Col. 7, Lines 55-67 and Col. 9, Line 3-22: #405),
a metal portion has a thickness less than 2000 angstroms (A) (Col. 8, Lines 1-25: thickness of 150 nm, which is 1500 angstroms is selected as an art recognized thickness and meets the claim requirement).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Chen as modified by Lin, the metal portion having a thickness less than 2000 angstroms (A), as taught by Hu, as this thickness is recognized in the art, as a suitable thickness for the source line; moreover, where all other claimed elements are taught by prior art, selecting this thickness, does not make the device claim patentable over prior arts.
Applicant is reminded that a change in size or proportion does not make a device claim patentable, where all other device elements are disclosed by prior arts.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.IV
Regarding claim 16: Chen, Lin and Hu teach the claim limitation of the method according to claim 15, on which this claim depends,
wherein the thickness of the metal portion is between 1400 angstroms and 1600 angstroms (Hu: Col. 8, Lines 1-25: thickness of 150 nm, which is 1500 angstroms is selected).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0261621 A1) in view of Lin et al. (US 2019/0214402 A1) as applied above and further in view of Ding et al. (US 9,305,934 B1).
Regarding claim 19: Chen and Lin teach method according to claim 11, on which this claim depends.
Chen  as modified by Lin does not teach that the step of forming the trench in the stack structure further comprises:
forming an oxide layer passing through the stack structure; and

Ding teaches (e.g., Figs. 10-23) a method comprising a substrate (Col. 9, Lines 13-16 and Col. 12, Lines 51-55: #8), a stack structure (Col. 4, Lines 66-67, Col 5, Lines 1-48: 42/32; Col. 9, Lines 13-16 and Col. 12, Lines 23-29: #32/42), and forming a trench (Col. 12, Lines 23-38: #68) in the stack structure including an oxide layer (Col. 12, Lines 23-49: #64), 
wherein forming the trench in the stack structure further comprises
forming the oxide layer (Col. 12, Lines 23-49: #64) passing through the stack structure (Col. 12, Lines 23-49: #32/42); 
etching the oxide layer to form the trench (Col. 12, Lines 39-55: #69), 
wherein the trench exposes a surface of the substrate (Col. 12, Lines 51-55: #8; layer 79 goes into the substrate 10; this is an indication of the substrate being exposed, that is the substrate and the first insulating layer do not overlap, see Col. 13, Lines 32-44).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Chen as modified by Lin, the method wherein the step of forming the trench in the oxide layer further comprises forming the oxide layer passing through the stack structure; etching the oxide layer to form the trench, and wherein the trench exposes a surface of a substrate, as taught by Ding, for the benefit of better controlling the width and location of the insulating pillar and additionally, provide a more stable structure (Ding: Col. 13, Lines 32-44).
Regarding claim 20: Chen, Lin and Ding teach the claim limitation of the method according to claim 19, on which this depends,
further comprising forming a vertical channel structure passing through the stack structure (Chen: [0013]: channel structure including layer 122 is a vertical channel and passes through the stack).

Alternatively, according to interpretation of relative positions of the metal portion and the oxide portion, see rejection below
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2018/0358370 A1) in view of Lin et al. (US 2019/0214402 A1).
Regarding independent claim 1: Hwang teaches (e.g., Figs. 1-11, [0010]-[0013]) a semiconductor structure, comprising:
a source line structure ([0042] and [0051]: VS: 128/139) comprising 
a composite material ([0042] and [0051]: VS: 128/139) formed in a trench (Figs. 6-7, [0051]: trench CH formed in stack layers 125/120, [0048]-[0049]), 
the composite material comprising: 
an oxide portion ([0037]: portion 139 includes oxide); and a metal portion ([0042] and [0051]: 128). 
Hwang does not expressly teach 
a barrier element
wherein the barrier element surrounds the metal portion and the oxide portion, the barrier element is electrically connected to the metal portion.

Lin further teaches 
a barrier element ([0054]: 130),
wherein the barrier element ([0054]: 130) surrounds the metal portion ([0054]: 132, e.g. tungsten) and the oxide portion ([0054]: 128 is an oxide portion), the barrier element (130) is electrically connected to the metal portion ([0054]: the barrier element (130), e.g., titanium (Ti) is electrically connected to the metal portion 132).
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hwang, the barrier element surrounding the metal portion and the oxide portion, the barrier element being electrically connected to the metal portion, as taught by Lin, for the benefit of providing a protection, that is, a diffusion barrier from the metal and prevent diffusion of metal layer or particles to reach the active region of the device and thus improve device reliability.
In addition, using barrier layers to prevent metal diffusion and avoid short circuit is well-known in the art.
Furthermore, it would have been obvious because all the claimed elements (a barrier element, a metal portion, oxide, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the 
Regarding independent claim 11: Hwang teaches (e.g., Figs. 1-11, [0010]-[0013]) a method for manufacturing a semiconductor structure, comprising:
forming a trench (Figs. 6-7, [0051]: trench CH formed in stack layers 125/120) in a stack structure ([0048]-[0049]: 120/125); and 
forming a composite material ([0042] and [0051]: VS: 128/139) in the trench to form a source line structure ([0042] and [0051]: VS: 128/139), comprising: 
forming an oxide portion ([0037]: portion 139 includes oxide) in the trench; and 
forming a metal portion ([0042] and [0051]: 128) in the trench.
Hwang does not expressly teach the method of forming
a barrier element
wherein the barrier element surrounds the metal portion and the oxide portion, the barrier element is electrically connected to the metal portion.
However, Lin teaches (e.g., Figs. 1A-1I) a semiconductor structure comprising a metal portion ([0054]: 132, e.g. tungsten) and an oxide portion ([0054]: 128 is an oxide portion),
Lin further teaches 
forming a barrier element ([0054]: 130),

Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hwang, the barrier element surrounding the metal portion and the oxide portion, the barrier element being electrically connected to the metal portion, as taught by Lin, for the benefit of providing a protection, that is, a diffusion barrier from the metal and prevent diffusion of metal layer or particles to reach the active region of the device and thus improve device reliability.
In addition, using barrier layers to prevent metal diffusion and avoid short circuit is well-known in the art.
Furthermore, it would have been obvious because all the claimed elements (a barrier element, a metal portion, oxide, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.


Alternatively, according to another interpretation of relative positions of the metal portion and the oxide portion, see rejection below.
Claims 1-4, 7, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huo et al. (US 2017/0236836 A1) in view of Lin et al. (US 2019/0214402 A1).
Regarding independent claim 1: Huo teaches (e.g., Figs. 1-10) a semiconductor structure comprising:
a source line structure ([0035] and [0038]: 6A/8) comprising a composite material formed in a trench ([0028], [0032] and [0040]: trenches formed), the composite material comprising:
an oxide portion ([0032], [0035] and [0038]: 6A); and
a metal portion ([0035] and [0038]: 8).
Huo does not expressly teach a barrier element,
wherein the barrier element surrounds the metal portion and the oxide portion, the barrier element is electrically connected to the metal portion.
However, Lin teaches (e.g., Figs. 1A-1I) a semiconductor structure comprising a metal portion ([0054]: 132, e.g. tungsten) and an oxide portion ([0054]: 128 is an oxide portion),
Lin further teaches 
a barrier element ([0054]: 130),

Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Huo, the barrier element surrounding the metal portion and the oxide portion, the barrier element being electrically connected to the metal portion, as taught by Lin, for the benefit of providing a protection, that is, a diffusion barrier from the metal and prevent diffusion of metal layer or particles to reach the active region of the device and thus improve device reliability.
In addition, using barrier layers to prevent metal diffusion and avoid short circuit is well-known in the art.
Furthermore, it would have been obvious because all the claimed elements (a barrier element, a metal portion, oxide, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 2: Huo and Lin teach the claim limitation of the semiconductor structure according to claim 1, on which this claim depends, wherein the metal portionas an upper surface and a bottom surface opposite to the upper surface, theupper surface has an area larger than an area which the bottom surface has (Huo: Fig. 9, [0035] and [0038]: metal portion 8 has a wider shape on the upper surface). 
Regarding claim 3: Huo and Lin teach the claim limitation of the semiconductor structure according to claim 2, on which this claim depends,
 wherein the oxide portion (Huo: [0035] and [0038]: 6A) is formed below the metal portion (Huo: [0035] and [0038]: 8; top portion of oxide portion 6A is below the top portion of metal portion; this meets the claim limitation) and directly contacts the metal portion (Huo: 8) at the bottom surface of the metal portion (Huo: 8).
Regarding claim 4: Huo and Lin teaches the claim limitation of the semiconductor structure according to claim 2, on which this claim depends,
 wherein the metal portion tapers from the upper surface to the bottom surface (Huo: Fig. 9, [0035] and [0038]: the metal portion 8 tapers from the upper surface to the bottom surface).
Regarding claim 7: Huo and Lin teach the claim limitation of the semiconductor structure according to claim 1, on which this claim depends,
further comprising a vertical channel structure (Huo: [0027], [0030]-[0031]: 4).
Regarding independent claim 11: Huo teaches (e.g., Figs. 1-10) a method for manufacturing a semiconductor structure, comprising:

forming a composite material ([0032], [0035] and [0038]: 6A/8) in the trench to form a source line structure ([0035] and [0038]: 6A/8), comprising: 
forming an oxide portion ([0032], [0035] and [0038]: 6A) in the trench; and 
forming a metal portion ([0035] and [0038]: 8) in the trench.
Huo does not expressly teach the method of forming a barrier element,
wherein the barrier element surrounds the metal portion and the oxide portion, the barrier element is electrically connected to the metal portion.
However, Lin teaches (e.g., Figs. 1A-1I) a semiconductor structure comprising a metal portion ([0054]: 132, e.g. tungsten) and an oxide portion ([0054]: 128 is an oxide portion),
Lin further teaches forming a barrier element ([0054]: 130),
wherein the barrier element ([0054]: 130) surrounds the metal portion ([0054]: 132, e.g. tungsten) and the oxide portion ([0054]: 128 is an oxide portion), the barrier element (130) is electrically connected to the metal portion ([0054]: the barrier element (130), e.g., titanium (Ti) is electrically connected to the metal portion 132).
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hwang, the barrier element surrounding the metal portion and the oxide portion, the barrier element being electrically connected to the metal portion, as taught by Lin, for the benefit of providing a 
In addition, using barrier layers to prevent metal diffusion and avoid short circuit is well-known in the art.
Furthermore, it would have been obvious because all the claimed elements (a barrier element, a metal portion, oxide, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 12: Huo and Lin teach the claim limitation of the method according to claim 11, on which this claim depends,
 wherein in the step of forming the metal portion in the trench, the metal portion has an upper surface and a bottom surface opposite to the upper surface (Huo: metal portion 8 has inherently an upper surface and a bottom surface, see Fig. 9), 
the upper surface has an area larger than an area which the bottom surface has (Huo: the upper surface of metal portion 8 has an area larger than an area which the bottom surface has). 
Regarding claim 13: Huo and Lin teach the claim limitation of the method according to claim 12, on which this claim depends, further comprising: 
forming the metal portion on the oxide portion (Huo: the metal portion 8 is formed on the oxide portion), 
wherein the oxide portion (Huo: 6A) directly contacts the metal portion at the bottom surface of the metal portion (Huo: 8). 
Regarding claim 14: Huo teaches the claim limitation of the method according to claim 11, on which this claim depends, further comprising: 
wherein in the step of forming the metal portion in the trench, the metal portion tapers from an upper surface to a bottom surface (Huo: metal portion 8 tapers from the top to the bottom).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huo et al. (US 2017/0236836 A1) in view of Lin et al. (US 2019/0214402 A1) as applied above and further in view of Hu (US 10,147,732 B1).
Regarding claim 5: Huo and Lin teach the claim limitation of the semiconductor structure according to claim 1, on which this claim depends.
Huo does not expressly teach that the metal portion has a thickness less than 2000 angstroms (A).
Hu teaches (e.g., Figs. 5A-5B) a semiconductor structure comprising source line including a metal portion (Col. 7, Lines 55-67 and Col. 9, Line 3-22: #405),
a metal portion has a thickness less than 2000 angstroms (A) (Col. 8, Lines 1-25: thickness of 150 nm, which is 1500 angstroms is selected as an art recognized thickness and meets the claim requirement).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Huo, the metal portion having a thickness less than 2000 angstroms (A), as taught by Hu, as this thickness is recognized in the art, as a suitable thickness for the source line; moreover, where all other claimed elements are taught by prior art, selecting this thickness, does not make the device claim patentable over prior arts.
Applicant is reminded that a change in size or proportion does not make a device claim patentable, where all other device elements are disclosed by prior arts.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.IV
Regarding claim 6: Huo, Lin and Hu teach that claim limitation of the semiconductor structure according to claim 5, on which this claim depends,
wherein the thickness of the metal portion is between 1400 angstroms and 1600 angstroms (Hu: Col. 8, Lines 1-25: thickness of 150 nm, which is 1500 angstroms is selected as an art recognized thickness and meets the claim requirement).
Regarding claim 15: Huo and Lin teach the claim limitation of the method according to claim 11, on which this claim depends,
 wherein the metal portion formed in the trench has a thickness less than 2000 angstroms. 
Huo as modified by Lin does not expressly teach that the metal portion formed in the trench has a thickness less than 2000 angstroms (A).

Hu further teaches that the metal portion formed in the trench has a thickness less than 2000 angstroms (A) (Col. 8, Lines 1-25: thickness of 150 nm, which is 1500 angstroms is selected as an art recognized thickness and meets the claim requirement).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Huo as modified by Lin, the metal portion having a thickness less than 2000 angstroms (A), as taught by Hu, as this thickness is recognized in the art, as a suitable thickness for the metal portion; moreover, where all other claimed elements are taught by prior art, selecting this thickness, does not make the device claim patentable over prior arts.
Applicant is reminded that a change in size or proportion does not make a claim patentable over prior art, where all other device elements are disclosed by prior arts.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

Regarding claim 16: Huo, Lin and Hu teach the claim limitation of the method according to claim 15, on which this claim depends,
wherein the thickness of the metal portion is between 1400 angstroms and 1600 angstroms (Hu: Col. 8, Lines 1-25: thickness of 150 nm, which is 1500 angstroms).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huo et al. (US 2017/0236836 A1) in view of Lin et al. (US 2019/0214402 A1) as applied above and further in view of Zhou et al. (US 10,283,513 B1).
Regarding claim 9: Huo and Lin teach the claim limitation of the semiconductor structure according to claim 1, on which this claim depends,
Huo as modified by Lin does not expressly teach that the barrier element has a width between 20 angstroms and 40 angstroms and comprises titanium (Ti).
Zhou teaches (e.g., Figs. 9A-9B) a semiconductor device comprising a trench (Col. 22, Lines 23-41: #79), 
Zhou further teaches that the device further comprises a barrier element (Col. 22, Lines 23-41: #46A) formed on a sidewall of the trench (Col. 22, Lines 23-41: #79), 

Huo as modified by Lin and Zhou teaches an overlapping range of a width between 20 angstroms and 40 angstroms.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the width of the barrier of Chen as modified by Lin and Zhou, a width between 30 angstroms and 60 angstroms, so as to meet the desired electrical requirement of this specific device.
The material of titanium (Ti), titanium is an art recognized material used a suitable material for barrier layer for the purpose of protecting underlying layers from metal diffusion.
Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). See MPEP 2144.07.
Regarding claim 18: Huo and Zhou teach the claim limitation of the method according to claim 17, on which this claim depends. 
 wherein the barrier element comprises titanium (Ti), the barrier element has a width between 30 angstroms and 60 angstroms (Zhou: Col. 22, Lines 22-41).
Zhou teaches (e.g., Figs. 9A-9B) a method comprising a trench (Col. 22, Lines 23-41: 79), the method further comprises forming a barrier element (Col. 21, Lines 17-32 and Col. 22, Lines 23-41: #46A) on the sidewall of the trench (Col. 22, Lines 23-41: #79).

the barrier layer has a width between 30 angstroms and 60 angstroms (Zhou: Col. 22, Lines 22-41) and comprises titanium (Ti) (Zhou: Col. 22, Lines 22-41).
Huo as modified by Lin and Zhou teaches an overlapping range of a width between 20 angstroms and 40 angstroms.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the width of the barrier of Chen as modified by Lin and Zhou, a width between 30 angstroms and 60 angstroms, so as to meet the desired electrical requirement of this specific device.
The material of titanium (Ti), titanium is an art recognized material used a suitable material for barrier layer for the purpose of protecting underlying layers from metal diffusion.
Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). See MPEP 2144.07.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huo et al. (US 2017/0236836 A1) in view of Lin et al. (US 2019/0214402 A1) as applied above and further in view of Liao et al. (US 2018/0294273 A1). 
Regarding claim 10: Huo teaches the claim limitation of the semiconductor structure according to claim 1, on which this claim depends.

Liao teaches (e.g., Figs. 1A-2C) a semiconductor structure comprising oxide layer ([0038] and [0050]: 128), 
wherein the oxide portion comprises low-temperature oxide (LTO) ([0038] and [0050]: 128).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Huo as modified by Lin, the oxide layer formed by low-temperature, for the benefit of reducing the thermal budget during the oxide portion formation and reducing degradation of adjacent structure.
The low-temperature oxide (LTO), refers to the method of forming the oxide.
Note that a "product claim" is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product claim", and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. See MPEP § 2113.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huo et al. (US 2017/0236836 A1) in view of Lin et al. (US 2019/0214402 A1) as applied above and further in view of Ding et al. (US 9,305,934 B1).
Regarding claim 19: Huo and Lin teach the claim limitation of the method according to claim 11, on which this claim depends. 
Huo does not expressly teach that the step of forming the trench in the oxide layer further comprises: 
forming the oxide layer passing through the stack structure; and 
etching the oxide layer to form the trench, 
wherein the trench exposes a surface of a substrate.
Ding teaches (e.g., Figs. 10-23) a method comprising a substrate (Col. 9, Lines 13-16 and Col. 12, Lines 51-55: #8), a stack structure ( Col. 9, Lines 13-16 and Col. 12, Lines 23-29: #32/42), and forming a trench (Col. 12, Lines 23-38: #68) in an oxide (Col. 12, Lines 23-49: #64), wherein forming the trench in the oxide layer further comprises
forming the oxide layer (Col. 12, Lines 23-49: #64) passing through the stack structure (Col. 12, Lines 23-49: #32/42); 
etching the oxide layer to form the trench (Col. 12, Lines 39-55: #69), 
wherein the trench exposes a surface of the substrate (Col. 12, Lines 51-55: #8; layer 79 goes into the substrate 10; this is an indication of the substrate being exposed, that is the substrate and the first insulating layer do not overlap, see Col. 13, Lines 32-44).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Huo as modified by Lin, the method 
Regarding claim 20: Huo, Lin and Ding teach the claim limitation of the method according to claim 19, on which this claim depends,
further comprising forming a vertical channel structure passing through the stack structure (Huo: [0030]-[0031]: channel structure including channel layer 4 is vertical, and passes through the stack).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not solely rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or based on the new amended claims limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826